Citation Nr: 0915219	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for right ear hearing 
loss based on in-service incurrence.  

3.  Entitlement to service connection for left ear hearing 
loss based on aggravation of a pre-existing disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1964 to 
April 1964, from August 1973 to December 1973, from December 
1983 to April 1984, from June 1984 to April 1989, and from 
October 2nd to October 31st, 1990.  She also served in the 
Arizona Air National Guard during the 1970s, early 1980s, and 
early 1990s, with various periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  Subsequent rating decisions dated in April and 
June 2005 are incorporated into the prior February 2005 
decision.  See Jennings v. Mansfield, 509 F.3d 1362, 1367-68 
(Fed. Cir. 2007) (holding that a claim becomes final and 
subject to reopening only after the period for appeal has 
run; any interim submissions before finality "must be 
considered by the VA as part of the original claim.").  The 
Veteran filed her claim to reopen a previously denied claim 
for service connection in July 2004.   

The Veteran submitted additional relevant VA medical evidence 
in 2007.  This evidence has not yet been considered by the 
RO, the agency of original jurisdiction.  The Veteran's 
representative submitted a March 2009 statement purported to 
be a "limited waiver" of this evidence with the condition 
that the Board fully grant the Veteran's claim.  Since the 
Board is only granting the appeal to the extent that new and 
material has been received to reopen the previously denied 
claim, the representative's statement does not constitute a 
full waiver of the additional evidence submitted, such that a 
remand is necessary.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008).  In any event, the Board is remanding the reopened 
service connection claim since additional development is 
otherwise required.  

For reasons that will be discussed below, the Board is 
reopening the bilateral hearing loss claim on the basis of 
new and material evidence.  But the issues of service 
connection for right and left ear hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in an April 1993 rating decision.  Although notified of 
the denial, the Veteran did not initiate an appeal.  

2.  Additional evidence received since the prior April 1993 
rating decision is relevant, not cumulative of evidence 
already of record, and it raises a reasonable possibility of 
substantiating the bilateral hearing loss claim.  


CONCLUSIONS OF LAW

1.  The prior April 1993 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 
20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the bilateral hearing loss claim 
in April 1993.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board has reopened the Veteran's new and material 
evidence claim, a detailed discussion of whether VA has 
complied with the duty to notify and assist is unnecessary at 
this time.  However, before addressing the merits of the 
service connection claim for bilateral hearing loss, the 
Board finds that additional development is required.  A 
thorough discussion of the application of the VCAA for this 
issue will be included in a subsequent Board decision.   


New and Material Evidence to Reopen the Bilateral Hearing 
Loss Claim

The RO originally denied service connection for bilateral 
hearing loss in an April 1993 rating decision.  The RO 
notified the Veteran of that decision and apprised her of her 
procedural and appellate rights, but she did not initiate an 
appeal.  Therefore, that decision is final and binding on her 
based on the evidence then of record.  38  U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d) (2007); 20.200, 20.201, 
20.302, 20.1103 (2008).

The RO chose not to reopen the claim in the February 2005 
rating decision on appeal.  Regardless of the RO's actions, 
the Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.
 
In the prior final April 1993 rating decision, the RO denied 
service connection for right ear hearing loss because there 
was no objective medical evidence of current right hearing 
loss for VA purposes under 38 C.F.R. § 3.385.  In that same 
decision, the RO denied service connection for left ear 
hearing loss because the evidence failed to establish the 
Veteran's pre-existing left ear hearing loss, which was noted 
at a June 1973 enlistment examination, was aggravated beyond 
its natural progression during any of her subsequent periods 
of active service, including during periods of ACDUTRA.     
      
The Veteran's claim to reopen service connection for 
bilateral hearing loss was received in July 2004.  Therefore, 
the newer amended regulations are for application.  See 66 
Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").           

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final April 1993 rating decision.  Specifically, a 
May 2007 VA audiology clinic report appears to demonstrate 
bilateral hearing loss for VA purposes, although this is not 
a certainty since the audiogram was provided in graphic 
representations without interpretation as to the exact 
puretone thresholds found.  Furthermore, an April 2005 
private medical opinion provided the Veteran's current 
bilateral hearing loss was "more likely than not" the 
result of exposure to high levels of noise near flight lines 
while serving in the Air Force.  Thus, presuming the 
credibility of this evidence, these records show likely 
hearing loss for VA purposes, as well as the probability her 
current bilateral hearing loss is related to noise exposure 
during service.  So this evidence relates to an unestablished 
fact necessary to substantiate her bilateral hearing loss 
claim and raises a reasonable possibility of substantiating 
her claim; that is to say, this evidence is new and material 
and her claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  
To this extent, the appeal is granted.  


REMAND

As discussed above, the claim for service connection for 
bilateral hearing loss is reopened.  However, before 
addressing the merits of the service connection for bilateral 
hearing loss claim, the Board finds that additional 
development of the evidence is required.

First, after careful review of the claims file, the Board was 
able to identify the most recent Supplemental Statement of 
the Case (SSOC), issued in August 2007.  The Veteran 
submitted additional relevant VA medical evidence in 
September 2007, subsequent to this SSOC.  In the absence of a 
more current SSOC, the record does not demonstrate that such 
additional evidence has first been considered by the by the 
RO, the agency of original jurisdiction (AOJ).  Pursuant to 
38 C.F.R. § 20.1304 (2008), pertinent evidence received by 
the Board under this section necessitates a return of the 
case to the AOJ for review, consideration and preparation of 
a SSOC prior to a Board decision unless there has been a 
waiver of such referral.  In this vein, the Veteran's 
representative submitted a March 2009 statement purported to 
be a "limited waiver" of this evidence with the condition 
that the Board fully grant the Veteran's claim.  Since the 
Board is only granting the appeal to the extent that new and 
material evidence has been received to reopen the previoulsy 
denied claim, the representative's statement does not 
constitute a full waiver of the additional evidence 
submitted, such that a remand is necessary for the RO to 
readjudicate the underlying service connection issue on the 
merits.   

Second, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of her 
current bilateral hearing loss disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Veteran contends she has current bilateral hearing loss 
attributable to acoustic trauma from exposure to flight line 
noise during her Air Force service.  She indicates that due 
to her military occupational specialty (MOS) in inventory 
management and supply, she was required to deliver supplies 
to the flight line on a daily basis, resulting in high noise 
exposure.  See Veteran's statements dated in December 2004, 
June 2006, and September 2007; lay statement from Lieutenant 
Colonel G.G. dated in April 2006.  

But during service, a hearing loss disability in the right 
ear according to the threshold standards of 38 C.F.R. § 3.385 
was not evidenced.  In the left ear, however, it was clearly 
present.  The VA regulation § 3.385 indicates impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

However, as the Court indicated in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), hearing loss disability by the 
standards of 38 C.F.R. § 3.385 is not required 
during service, only currently.  Ledford, 3 Vet. App. at 89.  
In fact, the laws and regulations do not specifically require 
complaints of or treatment for hearing loss during service in 
order to establish service connection.  Id.  See also Hensley 
v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, 
even though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service).  

Post-service, there is no current audiogram of record 
satisfying the requirements of § 3.385 of an actual hearing 
loss disability by VA standards.  The Board does note that a 
much earlier April 1992 post-service National Guard audiology 
examination appears to reveal right ear hearing loss 
disability according to the threshold standards of 38 C.F.R. 
§ 3.385.  However, it is important for the Veteran to 
understand that, while her hearing may not be as good as it 
once was, in order to be considered for service connection 
for hearing loss she must currently have a certain level of 
hearing loss per the specific requirements of this VA 
regulation.  It is unclear from the recent record whether she 
meets the threshold minimum requirements of § 3.385 in the 
right ear to consider the extent of her hearing loss a 
disability by VA standards.  Therefore, based on this 
evidence and the Court's recent decision in McLendon, a VA 
medical examination and opinion are also needed to determine 
whether she now satisfies these threshold minimum 
requirements of § 3.385 and, if she does, to determine 
whether her current right ear hearing loss is attributable to 
her military service, and especially to her in-service 
acoustic trauma on the flight line.  

For the left ear, for purposes of establishing service 
connection under 38 U.S.C.A. § 1110, every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).   

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on the Veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  
   
The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  However, if an increase is shown, the presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  

The service treatment records (STRs) from the Veteran's first 
period of service from February to April 1964 are missing and 
unavailable.  In any event, there is no evidence or 
allegation these STRs are relevant here.  But during the 
start of the Veteran's second period of service, STRs show 
that she underwent an enlistment audiology examination in 
June 1973.  This examination revealed pure tone thresholds in 
decibels  as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
10
25
35
40
35

Based on this audiogram, this enlistment examination clearly 
noted pre-existing defective left ear hearing loss.  And 
since her left ear hearing loss was noted at the time of her 
enlistment, she is not entitled to the presumption of 
soundness when entering her second period of service for her 
left ear.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board now turns to the issue of whether there was a 
permanent worsening of the Veteran's pre-existing left ear 
hearing loss during service beyond its normal progression.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  According to VAOPGCPREC 3-
2003, when the condition is noted at entry, VA is not 
required to show clearly and unmistakably there was no 
aggravation of her pre-existing left ear hearing loss during 
service beyond its natural progression.  Rather, it is the 
Veteran's initial burden to show a chronic (meaning 
permanent) worsening of her pre-existing hearing loss during 
service.  In other words, she may only bring a claim for 
aggravation of this pre-existing condition when the disorder 
is noted upon entry, such as the case here.  Wagner, 370 F.3d 
at 1096.

Here, there may be evidence of an increase in left ear 
hearing loss based on the results of STR and National Guard 
audiology reports conducted in March 1976, October 1980, July 
1984, May 1988, and April 1992.  Also, a July 1984 STR 
profile report indicates she was assigned a PULHES "hearing 
and ear" profile of "2" (indicative of some limitations).  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the Veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  Furthermore, a lay 
statement from Lieutenant Colonel G.G. received in April 2006 
corroborates her assertion she was required to deliver 
supplies to the flight line on a daily basis during service, 
resulting in high noise exposure.  Thus, there is some 
evidence supportive of aggravation, but no clear medical 
opinion of record.  An April 2005 private medical opinion did 
not address aggravation of pre-existing left ear hearing 
loss, and hence is of limited probative value.   

Based on the evidence above, a remand for an examination and 
medical opinion is required to determine whether her pre-
existing left ear hearing loss was permanently aggravated by 
service, including her periods of ACDUTRA.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the term "active military, naval, or air 
service" includes active duty (AD) and any period of ACDUTRA 
during which the individual concerned was disabled or died 
from disease or injury incurred or aggravated in the line of 
duty, and any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury, but not 
disease, incurred or aggravated in the line of duty. 
 38 U.S.C.A. §§ 101(22), 101(24), 1110, 1131; 38 C.F.R. 
§§ 3.6(a), 3.303(a); see also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998); Laruan v. West, 11 Vet. App. 
80, 84-86 (1998) (en banc), rev'd on other grounds, D'Amico 
v. West, 12 Vet. App. 264 (1999)); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484 
(1994).  In the present case, the Veteran had various periods 
of ACDUTRA and INACDUTRA in the 1970s, 1980s, and early 
1990s.  But here, the Veteran's hearing loss constitutes a 
disease, not an injury; therefore, consideration of her 
periods of INACDUTRA with the National Guard is not 
warranted.  That is, in determining whether service 
connection is warranted by way of incurrence (for the right 
ear) and aggravation (for the left ear), only her annual two-
week commitment each year for reservists (i.e., her ACDUTRA 
service) is for consideration.   

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo a VA 
audiology examination to determine 
whether she currently has bilateral 
hearing loss as defined by VA regulation, 
38 C.F.R. § 3.385.  She is hereby advised 
that failure to report for her scheduled 
VA examination, without good cause, 
may have adverse consequences on this 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The examination must 
include audiometric testing and speech 
recognition testing using the Maryland 
CNC Test.  And the claims file, including 
a complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent history.  

      Based on the test results and review 
of the claims file, and assuming the 
Veteran has sufficient bilateral hearing 
loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385, the 
examiner should provide an opinion as to 
following: 

(A)	Is it at least as likely as 
not (50 percent or more 
probable) any current right 
ear hearing loss is the 
result of exposure to flight 
line noise during her 
military service, including 
during her periods of 
ACDUTRA?  The examiner's 
attention is directed to the 
fact that it is not mandatory 
that the evidence show right 
ear hearing loss disability 
by the standards of 38 C.F.R. 
§ 3.385 during service, only 
that it currently be shown.  

(B)	Did the Veteran's pre-existing 
left ear hearing loss which was 
noted upon enlistment in June 
1973 permanently increase in 
severity during her periods of 
active military service from 
August to December 1973, from 
December 1983 to April 1984, 
from June 1984 to April 1989, 
and from October 2nd to October 
31st, 1990? In making this 
determination, also comment 
whether her annual two-week 
periods of National Guard 
ACDUTRA service from 1974 to 
1983 and during the early 1990s 
permanently increased the 
severity of her left ear hearing 
loss. 

(C)	If there was a measurable 
increase in severity of her left 
ear hearing loss during her 
military service, including her 
periods of National Guard 
ACDUTRA service, was this 
permanent increase in severity 
due to the natural progression 
of the disability?

      In reaching these conclusions, the 
examiner's attention is specifically 
directed to STR and National Guard 
audiology reports conducted in March 
1976, October 1980, July 1984, May 1988, 
and April 1992 (see white folder #4); a 
STR profile report revealing the 
assignment of a "hearing and ear" profile 
of "2" (indicative of some 
limitations), dated in July 1984; a post-
service lay statement from a Lieutenant 
Colonel dated in April 2006; and a post-
service private medical opinion dated in 
April 2005.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.  

2.	After completion of the above 
development, readjudicate the service 
connection for bilateral hearing loss 
claim at issue.  If the disposition 
remains unfavorable, furnish the 
Veteran and her representative with a 
SSOC and afford the applicable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


